UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BERNABE ENCARNACION,

                                   Plaintiff,

              v.                                                       9:18-CV-0704
                                                                       (TJM/DJS)

ANTHONY ANNUCCI, et al.,

                                   Defendants.


APPEARANCES:

BERNABE ENCARNACION
91-B-0943
Plaintiff, pro se
Attica Correctional Facility
Box 149
Attica, NY 14011


THOMAS J. MCAVOY
Senior United States District Judge

                                    DECISION and ORDER

       Plaintiff Bernabe Encarnacion commenced this action in June, 2018, by filing a pro se

civil rights complaint together with an application for leave to proceed in forma pauperis. Dkt.

No. 1 ("Compl."); Dkt. No. 2 ("IFP Application"). By Decision and Order of this Court filed

July 23, 2018, plaintiff's IFP Application was granted, but following review of the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), the Court f ound that the

complaint was subject to dismissal for failure to state a claim upon which relief may be

granted. Dkt. No. 4 (the "July 2018 Order"). In light of his pro se status, plaintiff was

afforded an opportunity to submit an amended complaint. Id. Plaintiff was specifically
advised that his failure to comply with the July 2018 Order within thirty days of the filing date

thereof would result in dismissal of this action. Id. at 17-18.

       Prior to the expiration of the 30-day deadline, plaintiff submitted a letter motion

requesting a 90-day extension of time to file an amend complaint. Dkt. No. 5. By Order

dated August 3, 2018, plaintiff's letter motion was granted. Dkt. No. 6. Plaintiff was advised

that if he failed to file a signed amended complaint on or before November 13, 2018 pursuant

to the July 2018 Order, a judgment would be entered indicating that this action is dismissed

without prejudice due to plaintiff's failure to state a claim upon which relief can be granted

and to comply with the July 2018 Order. Id.

       On or about November 11, 2018, plaintiff filed another letter motion requesting an

additional extension of time to file an amended complaint. Dkt. No. 9. By Order dated

November 19, 2018, plaintiff was granted an extension of time until January 18, 2019 to

submit an amended complaint in compliance with the July 2018 Order. Dkt. No. 10 (the

"November 2018 Order"). Plaintiff was advised that his failure to file a signed amended

complaint on or before January 18, 2019 pursuant to the July 2018 Order would result in the

dismissal of this action. Id. Plaintiff was further advised that no further extensions would be

granted in the absence of a showing of good cause. Id.

       Plaintiff's deadline to submit an amended complaint in accordance with the November

2018 Order has lapsed, and plaintiff has not submitted an amended complaint or sought a

further extension of time. Plaintiff's failure to submit an amended complaint as directed in the

November 2018 Order requires dismissal of this action.

       WHEREFORE, it is hereby



                                                2
       ORDERED that this action is DISMISSED without prejudice due to plaintiff's failure

to submit an amended complaint as directed in the November 2018 Order. The Clerk is

directed to enter judgment accordingly; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

Dated:January 30, 2019




                                                3
